Order entered August 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00859-CV

                       NAUTIC MANAGEMENT VI, L.P., Appellant

                                               V.

         CORNERSTONE HEALTHCARE GROUP HOLDINGS, INC., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-04339

                                           ORDER
       The Court has before it appellant’s August 20, 2013 unopposed motion for extension of

time to file appellant’s brief. The Court GRANTS the motion and ORDERS that the brief

tendered by appellant on August 22, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE